DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1, from which claims 2–9 depend, recites “a particle emission rate…measured by the Helmke drum test method for a coverall according to IEST-RP-CC003.4.”  Claim 1 and its dependent claims are rejected as it is unclear as to the test standard intended by “IEST-RP-CC003.4.”  The Helmke drum test is described in depth in the Specification, however, little description is provided for “IEST-RP-CC003.4.”  Applicant is directed to at a minimum include a copy of the test and its description. 
Claim 4 is rejected for the same reason due to its requirement of water vapor transmission according to ASTM E 96-00.
While the specific testing requirements are sufficiently described in the instant claims, those requirements are not necessarily static and may change.  Due to the fact that the specifics of the listed testing requirements may change, the rejected claims are indefinite because their scope is indefinite.

Claim Rejections - 35 USC § 103
Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2016/0176168 A1) in view of Shah (US 9,290,877 B2).
Zhao teaches first and second outer spunbond layers comprising thermoplastic bicomponent fibers bonded to the two faces of a breathable, inner monolithic film layer to form a three-layer composite for use in applications, such as cleanroom garments.  Zhao abstract, ¶¶ 2, 7, 21, 33, 72.  The spunbond and film layers may be adhered together using thin layers of hot melt adhesive.  Id. ¶¶ 73, 75, 99.  The monolithic film layer may be formed from highly breathable polymers including polyether block amide copolymer, polyester block amide copolymer, copolyester thermoplastic elastomer, or thermoplastic urethane elastomer.  Id. ¶ 23.  The highly breathable polymers may have a moisture vapor transmission rate of at least 800 g/m2/day.  Id.  The film layer has a basis weight ranging from about 5 to about 20 g/m2.  Id. ¶ 42.
Zhao fails to teach glazing the outer surface of the spunbond layers, wherein the thermoplastic bicomponent fibers are at least partially flattened, the composition of the bicomponent fibers, or an average weight loss measured by the Taber shaving weight loss test method.
Shah teaches a glazing method for improving abrasion resistance using a heated smooth roll to melt the sheath of bicomponent fibers as spunbond webs pass over the heated roll.  Shah abstract.  The bicomponent fibers may comprise a high-density polyethylene sheath and a polyethylene terephthalate core.  Id. at 9:16–44, Tables 2, 3.  The webs have basis weights of about 30 g/m2.  See id. Table 1.  The glazing of the webs reduces the emission of particles from the glazed fabric as evidenced by an average weight loss of not greater than 0.62% according to the Taber shaving weight loss test method.  See id. at 2:35–60, 3:27–39.  
It would have been obvious to one of ordinary skill in the art to have replaced the outer spunbond webs of Zhao with the glazed spunbond webs of Shah to improve the three-layer composite’s abrasion resistance and reduce the amount of particles emitted from the composite, thereby minimizing weight loss of the glazed webs.  Additionally, although the combined teachings of Zhao and Shah do not explicitly teach the claimed feature of having a particle emission rate of less than 20,000 particles per minute with a particle size of at least 0.3 microns and less than 12,000 particles per minute for with a size of at least 0.5 microns measured by the Helmke drum test method for a coverall according to IEST-RP-CC003.4, it is reasonable to presume that the claimed particle emission rates are inherent to Zhao and Shah.  Support for said presumption is found in the use of like materials (i.e., the same three-layer composite with glazed surfaces with low weight loss).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed particle emission would obviously have been present one the combined Zhao and Shah product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102.  In re Skoner, 517 F.2d 947 (CCPA 1975).
As set forth above, Zhao teaches that the monolithic film layer is highly breathable with a moisture vapor transmission rate of at least 800 g/m2/day.  Zhao ¶ 23.  Accordingly, it would have been obvious to one of ordinary skill in the art to have also made the three-layer composite comprising the highly breathable monolithic film layer with a moisture vapor transmission rate of 500 to 2,100 g/m2/day in order to make a highly breathable composite for use in a variety of applications requiring such permeability.  See Zhao ¶¶ 2, 7.  Zhao also teaches that the hot melt adhesive layer bonding the spunbond webs to the monolithic film is “thin.”  Id. ¶ 99.  Accordingly, it would have been obvious to have made the adhesive layer with a basis weight of about 1 to 4 g/m2 in order to make the adhesive layer “thin” relative to its other layers with basis weights as low as 5 g/m2.


Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that the test standards recited in the instant claims are either sufficiently explained in the Specification or are available for purchase, thereby making the instant claims definite.  This argument is unpersuasive.  As set forth above, the specifics of the listed testing requirements may change; thus, the rejected claims are indefinite because their scope is indefinite.
Applicant then argues that Zhao fails to teach laminate comprising first and second outer spunbond layers comprising thermoplastic bicomponent fibers on either side of a central film layer, but instead teaches bicomponent fibers that are then split into single component fibers.  Zhao teaches a method of producing sub-micron fibers includes spinning a larger diameter bicomponent fibers and “then process[ing] so that sub-micron fibers result.”  Zhao ¶ 33.  Accordingly, Zhao merely teaches that the larger diameter bicomponent fibers are further processed to reduce their size.  The reference does not say that the further processing reduces the fiber’s sizes through isolating their compositions.  
Applicant next contends that the Zhao does not disclose a fabric suitable for cleanroom environments and is not concerned about lint generation.  Applicant then argues that the Examiner fails to recognize the difference between “abrasion resistance” and “particle emission” or linting.  This argument is not persuasive as the properties cited by Applicant need not be recognized in the prior art.  See MPEP 2112.  Furthermore, the additional glazing process of Shah would further reduce the linting of the Zhao fabric through the reduction of particle emission due to a smoother fabric surface.  See Shah at 10:27–45.
Applicant then argues that the Examiner has relied upon impermissible hindsight because neither reference discusses the desirability of the claimed invention and no motivation to arrive at the claimed invention exists absent Applicant’s disclosure.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant next contends that no evidence or even a suggestion in either prior art alone or in combination would necessarily yield the claimed invention with very low particle emission rate for use in cleanrooms under a theory of inherency.  Support for said presumption is found in the use of a breathable barrier fabric comprising outer spunbond layers comprising bicomponent fibers laminated on either side of an inner monolithic film layer made from a breathable polymer, wherein the laminate has had its outer layers glazed.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed particle emission would obviously have been present one the combined Zhao and Shah product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102.  In re Skoner, 517 F.2d 947 (CCPA 1975).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786